K&L Gates K&L GATES LLP 1, N.W. Washington, DC 20006 T+1.202.778.9000 F+1.202.778.9100 klgates.com April 26, 2016 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust Dreyfus High Yield Fund File Nos. 033-43846; 811-00524 Post-Effective Amendment No. 198 Ladies and Gentlemen: We have acted as counsel to The Dreyfus/Laurel Funds Trust (the “ Fund ”) in connection with the preparation of Post-Effective Amendment No. 198 to the Fund’s Registration Statement on Form N-1A (the “ Amendment ”). In this capacity, we have reviewed the disclosure that we understand will be contained in the Amendment when it is filed with the U.S. Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP
